Exhibit 10.1

SUB-ADMINISTRATION AGREEMENT

THIS SUB-ADMINISTRATION AGREEMENT (“Agreement”), dated as of January 1, 2008
(the “Effective Date”), by and between GOAL FINANCIAL, LLC, a California limited
liability company (the “Administrator”) and GOAL STRUCTURED SECURITIES, LLC, a
Delaware limited liability company (the “Sub-Administrator”);

WITNESSETH:

WHEREAS, GOAL CAPITAL FUNDING TRUST 2007-1, a Delaware statutory trust (the
“Issuer” or the “Trust”), WILMINGTON TRUST COMPANY, a Delaware banking
corporation, not in its individual capacity but solely as Delaware trustee (the
“Delaware Trustee”), THE BANK OF NEW YORK TRUST COMPANY, N.A., a national
banking association, not in its individual capacity but solely as indenture
trustee (the “Indenture Trustee”), THE BANK OF NEW YORK TRUST COMPANY, N.A., a
national banking association, not in its individual capacity but solely as
eligible lender trustee (the “Eligible Lender Trustee”) and Administrator have
previously executed and delivered an Administration Agreement dated as of
June 7, 2007 (as amended and supplemented from time to time, the “Administration
Agreement”); and

WHEREAS, Section 1(g) of the Administration Agreement prescribes the terms and
conditions upon which the Issuer Administrator may delegate any of the duties of
the Administrator set forth in Section 1 of the Administration Agreement,
subject to the receipt of a Rating Confirmation (as defined in the
Administration Agreement);

WHEREAS, Section 1(a)(i) of the Administration Agreement provides that the
Administrator agrees to perform all its duties under the Administration
Agreement and the Trust Related Agreements (as defined in the Administration
Agreement); and

WHEREAS, the Administrator desires to delegate certain duties to the
Sub-Administrator, as set forth more fully herein; and

WHEREAS, a Rating Confirmation has been received with respect to this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Definitions; Conflicting Terms. In this Agreement, all capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Administration Agreement. In the event that any term or
provision contained in this Agreement shall conflict with or be inconsistent
with any provision contained in the Administration Agreement, the terms and
provisions of this Agreement shall govern.



--------------------------------------------------------------------------------

Section 2. Delegation of Duties; Indemnification; Power-of-attorney.

(a) Administrator hereby delegates to Sub-Administrator, and Sub-Administrator
hereby agrees to perform, all of the duties and obligations of the Administrator
set forth in Sections 1(a), 1(b), 1(c), 1(d), 1(e), 1(h), 2 and 3 of the
Administration Agreement.

(b) Sub-Administrator will indemnify the Administrator and its agents for, and
hold them harmless against, any losses, liability, claim, action, suit, cost or
expense, of any kind or nature whatsoever, including reasonable attorney’s fees
and expenses, incurred without negligence, misconduct or bad faith on their
part, arising out of the misconduct, negligence or bad faith or other act of the
Sub-Administrator in the performance of the Sub-Administrator’s duties
contemplated by this Agreement.

(c) In furtherance of the foregoing, upon request from the Sub-Administrator,
the Administrator shall obtain from the Issuer one or more powers of attorney
substantially in the form of Exhibit A hereto, appointing the Sub-Administrator
the attorney-in-fact of the Issuer for the purpose set forth therein.

Section 3. Records. The Sub-Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by the Administrator, the
Issuer, the Indenture Trustee, the Registered Owners, the Eligible Lender
Trustee, the Delaware Trustee and the Owner at any time during normal business
hours.

Section 4. Compensation. As compensation for the performance of the
Sub-Administrator’s obligations under this Agreement and as reimbursement for
its expenses related thereto, the Sub-Administrator shall be entitled to a fee
equal to the fee payable to the Administrator as set forth in the engagement
letter dated May 25, 2006 between the Issuer and the Administrator (the
“Engagement Letter”). The payment of the foregoing fee shall be solely an
obligation of the Issuer to be paid solely out of the Trust Estate. The
compensation set forth in the Engagement Letter cannot be changed without Rating
Confirmation.

Section 5. Independence of the Sub-Administrator. For all purposes of this
Agreement and the Administration Agreement, the Sub-Administrator shall be an
independent contractor.

Section 6. No Joint Venture. Nothing contained in this Agreement: (a) shall
constitute the Sub-Administrator and any of the Administrator, the Issuer, the
Indenture Trustee, the Eligible Lender Trustee, the Delaware Trustee or the
Owner as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity; (b) shall be construed to
impose any liability as such on any of them; or (c) shall be deemed to confer on
any of them any express, implied or apparent authority to incur any obligation
or liability on behalf of the others.

Section 7. Other Activities of the Sub-Administrator. Nothing herein shall
prevent the Sub-Administrator or its Affiliates from engaging in other
businesses or, in its or their sole discretion, from acting in a similar
capacity as an administrator for any other person or entity even though such
person or entity may engage in business activities similar to those of the
Administrator, the Issuer, the Eligible Lender Trustee, the Delaware Trustee or
the Indenture Trustee.

 

2



--------------------------------------------------------------------------------

Section 8. Term of Agreement; Resignation and Removal of Sub-Administrator.
Unless sooner terminated in accordance with the provisions of this Section, this
Agreement shall remain in full force and effect until the dissolution of the
Issuer, in which event this Agreement shall automatically terminate. The
Sub-Administrator may resign its duties hereunder by providing the
Administrator, the Issuer and the Rating Agencies with at least sixty (60) days’
(or such shorter period of time as to which a Rating Confirmation has been
obtained) prior written notice. The Sub-Administrator may be removed upon at
least ninety (90) days’ prior written notice of termination from the
Administrator, or immediately upon written notice of termination from the
Administrator, the Issuer, or the Indenture Trustee to the Sub-Administrator and
the Rating Agencies if the Administrator is removed or resigns pursuant to the
Administration Agreement. In addition, the Sub-Administrator may be removed
immediately upon written notice of termination from the Administrator, the
Issuer or the Indenture Trustee to the Sub-Administrator and the Rating Agencies
if any of the following events shall occur:

(a) the Sub-Administrator shall default in the performance of any of its duties
under this Agreement and, after notice of such default, shall not cure such
default within ten (10) days (or, if such default cannot be cured in such time,
shall not give within ten (10) days such assurance of cure as shall be
reasonably satisfactory to the Issuer);

(b) a court having jurisdiction in the premises shall enter a decree or order
for relief, and such decree or order shall not have been vacated within sixty
(60) days, in respect of the Sub-Administrator in any involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Sub-Administrator or any substantial
part of its property or order the winding-up or liquidation of its affairs; or

(c) the Sub-Administrator shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or similar official for the
Sub-Administrator or any substantial part of its property, shall consent to the
taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.

The Sub-Administrator agrees that if any of the events specified in clause (a),
(b) or (c) of this Section shall occur, it shall give written notice thereof to
the Administrator, the Issuer, the Indenture Trustee and the Rating Agencies
within seven (7) days after the happening of such event. The Sub-Administrator
agrees that it will not commence or consent to the events specified in clause
(c) without the prior written consent of the Issuer.

No resignation or removal of the Sub-Administrator pursuant to this Section
shall be effective until (i) a successor Administrator or Sub-Administrator
shall have been appointed by the Issuer (with the consent of the Delaware
Trustee, the Indenture Trustee and

 

3



--------------------------------------------------------------------------------

the Eligible Lender Trustee); (ii) such successor Administrator or
Sub-Administrator shall have a net worth of at least five million dollars
($5,000,000) and shall have agreed in writing to be bound by the terms of the
Administration Agreement in the same manner as the Administrator or
Sub-Administrator is bound hereunder; and (iii) a Rating Confirmation is
obtained.

Section 9. Action Upon Termination, Resignation or Removal. Promptly upon the
effective date of (i) the termination of the Administration Agreement (ii) the
termination of this Agreement pursuant to Section 8 hereof, (iii) the
resignation or removal of the Administrator pursuant to the Administration
Agreement, or (iv) the resignation or removal of the Sub-Administrator pursuant
to Section 8 hereof, the Sub-Administrator shall be entitled to be paid all fees
and reimbursable expenses accruing to it to the date of such termination,
resignation or removal. Upon the termination of the Administration Agreement or
resignation or removal of the Administrator pursuant to the Administration
Agreement, the Sub-Administrator shall forthwith deliver to the Issuer all
property and documents of or relating to the Trust Estate then in the custody of
the Sub-Administrator, and upon the termination of the Agreement or resignation
or removal of the Sub-Administrator, the Sub-Administrator shall forthwith
deliver to the Administrator all property and documents of or relating to the
Trust Estate then in the custody of the Sub-Administrator. In the event of the
resignation or removal of the Administrator or the Sub-Administrator, the
Sub-Administrator shall cooperate with the successor Administrator or
Sub-Administrator and take all reasonable steps requested to assist the Issuer
in making an orderly transfer of the duties of the Administrator or
Sub-Administrator.

Section 10. Confidential Information; Information Security Safeguards.

(a) Confidentiality. All information provided by Administrator to
Sub-Administrator, whether in written, oral or visual form, and whether owned by
Administrator or third parties who have entrusted it to Administrator
(collectively, “Confidential Information”), shall be held in strict confidence
by Sub-Administrator during the term of this Agreement. No Confidential
Information shall be disclosed by Sub-Administrator to third parties or used by
Sub-Administrator other than for purposes contemplated in this Agreement without
the prior written consent of Administrator unless such information is:

(1) public knowledge or prior to the disclosure becomes public knowledge other
than disclosure by the Administrator;

(2) in the possession of the Sub-Administrator with full rights of disclosure
prior to receiving the information from the Administrator;

(3) received by the Sub-Administrator from a third party having the full right
to disclose such information; or

(4) if Sub-Administrator becomes compelled to disclose any Confidential
Information pursuant to applicable laws, rules or regulations (collectively, the
“Requirements”), Sub-Administrator shall provide Administrator with prompt
notice of any such Requirements and shall cooperate with Administrator, at
Administrator’s sole expense, in seeking to obtain any protective orders or
other arrangement pursuant to which the confidentiality of the Confidential
Information is preserved. If such an order or arrangement

 

4



--------------------------------------------------------------------------------

is not obtained, Sub-Administrator shall disclose only that portion of the
Confidential Information as is required pursuant to such Requirements. Any such
required disclosure shall not, in and of itself, change the status of the
disclosed information as Confidential Information under the terms of this
Agreement.

The provisions of this Section shall survive the termination of this Agreement.

(b) Security. Sub-Administrator shall comply with the Federal Trade Commission’s
information safeguards regulations (as such regulations appear in Title 16 of
the Code of Federal Regulations, Part 314), and with respect to all “customer
information” (as defined in such information safeguards regulations) and
consumer information, implement and maintain an appropriate customer and
consumer information security program and implement and maintain appropriate
customer and consumer information safeguards as reasonably requested by
Administrator. Sub-Administrator shall use secure remote communication as
appropriate. In addition, Sub-Administrator shall notify Administrator promptly
in the event of Sub-Administrator becoming aware of any actual or suspected
security breach (e.g., physical trespass on a secure facility, computing systems
intrusion or hacking, loss or theft of a laptop or desktop computer, loss or
theft of printed materials or such events that are likely to result or
reasonably believed to result in unauthorized access to any non-public personal
information disclosed or provided by Administrator or on Administrator’s behalf
to Sub-Administrator or which otherwise comes into the possession of
Sub-Administrator in connection with this Agreement).

(c) Privacy. With respect to any information or data concerning customers or
consumers that is disclosed or provided by Administrator (or on Administrator’s
behalf) to Sub-Administrator or otherwise comes into the possession of
Sub-Administrator in connection with this Agreement, Sub-Administrator agrees
that Sub-Administrator and each of its Affiliates shall not sell, share or
otherwise disclose to any other person or entity or use any such information or
data for any purpose, except as necessary to perform the obligations of
Sub-Administrator under this Agreement, and shall comply with all reuse,
redisclosure, or other requirements under the Federal Trade Commission’s
financial privacy rules, including those contained in 16 CFR Section 313.11, and
all applicable federal, state and local consumer privacy and information
security laws, rules and regulations regarding non-affiliated third parties to
which non-public personal information is disclosed. Without limiting the
forgoing, Sub-Administrator agrees that Sub-Administrator and each of its
Affiliates is prohibited from disclosing or using any “non-public personal
information” with respect to customers or consumers disclosed or provided by
Administrator or on Administrator’s behalf to Sub-Administrator or which
otherwise comes into the possession of Sub-Administrator in connection with this
Agreement.

(d) Compliance with Applicable Laws. Sub-Administrator shall comply with all
applicable federal, state and local laws, rules and regulations of any
jurisdiction in the performance of this Agreement.

(e) Audit Right. Administrator shall be entitled during the term of this
Agreement and six (6) months following the termination of this Agreement, but
not more than once in any given calendar year (unless Administrator shall have a
reasonable belief that Sub-Administrator is not in compliance with its
obligations under this Agreement), to reasonably audit and inspect the
processes, books and records of Sub-Administrator (during normal business hours
upon reasonable notice) for the purpose of confirming compliance with its
obligations under this Agreement.

 

5



--------------------------------------------------------------------------------

Section 11. Notices. Any notice, report or other communication given hereunder
shall be in writing (which shall include electronic transmissions capable of
producing a written record) and addressed as follows:

If to the Sub-Administrator, to:

Goal Structured Securities, LLC

9477 Waples Street, Suite 100

San Diego, CA 92121

Attention: Seamus Garland, CFO

If to the Administrator, to:

Goal Financial, LLC

1229 King Street, 3rd Floor

Alexandria, VA 22314

Attention: Ryan Katz, CEO

or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is electronically transmitted or mailed by certified mail,
postage prepaid, or hand delivered to the address of such party as provided
above.

Section 12. Amendments. This Agreement may be amended from time to time by
written instrument signed by the parties hereto so long as a Rating Confirmation
has been obtained with respect to such amendment.

Section 13. Successors and Assigns. This Agreement may not be assigned by the
Sub-Administrator unless such assignment is previously consented to in writing
by the Administrator, the Issuer, the Delaware Trustee, the Registered Owners,
the Eligible Lender Trustee and the Indenture Trustee, and unless a Rating
Confirmation has been obtained with respect to such assignment. An assignment
with such consent and Rating Confirmation, if accepted by the assignee, shall
bind the assignee hereunder in the same manner as the Sub-Administrator is bound
hereunder. Notwithstanding the foregoing, this Agreement may be assigned by the
Sub-Administrator without the consent of the Administrator, the Issuer, the
Eligible Lender Trustee, the Indenture Trustee or the Delaware Trustee to a
corporation or other organization that is a successor (by merger, consolidation
or purchase of assets) to the Sub-Administrator; provided that such successor
organization executes and delivers to the Administrator, the Issuer, the
Eligible Lender Trustee, the Delaware Trustee and the Indenture Trustee an
agreement in which such corporation or other organization agrees to be bound
hereunder by the terms of the assignment in the same manner as the
Sub-Administrator is bound hereunder, and a Rating

 

6



--------------------------------------------------------------------------------

Confirmation shall have been obtained with respect to, such assignment. Subject
to the foregoing, this Agreement shall bind any such permitted successors or
assigns of the parties hereto.

Section 14. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED BY AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CONFLICTS OF LAW, AND THE RIGHTS, OBLIGATIONS AND REMEDIES OF
THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.

Section 15. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK AND EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND, SOLELY FOR THE PURPOSES OF THIS AGREEMENT, EACH PARTY HERETO
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

Section 16. Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

Section 17. Counterparts. This Agreement may be executed in counterparts, each
of which when so executed shall together constitute but one and the same
agreement.

Section 18. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 19. Indemnity.

(a) The Administrator agrees that it shall pay and shall protect, indemnify and
save harmless the Sub-Administrator and the Sub-Administrator’s directors,
officers, employees, agents and servants, and all Persons controlling,
controlled by or under common control or otherwise affiliated with the
Sub-Administrator (each of the foregoing an “Indemnified Person”) from and
against any and all losses, liabilities (including liabilities for penalties),
actions, suits, judgments, demands, damages, costs and expenses (including,
without limitation, fees and expenses of counsel) of any nature (including,
without limitation, under any federal, state or foreign securities laws, rules
or regulations) arising from or relating to this Agreement and the transactions
contemplated hereby or by any of the agreements, instruments or documents to
which the Sub-Administrator may be a party, whether now existing or hereinafter

 

7



--------------------------------------------------------------------------------

arising (all of the foregoing being collectively referred to as “Indemnified
Amounts”); excluding, however, Indemnified Amounts resulting from the negligence
or misconduct of the Sub-Administrator in performing its obligations under this
Agreement. If any action, suit or proceeding arising from any of the foregoing
is brought against any Indemnified Person, the Administrator will resist and
defend such action, suit or proceeding or cause the same to be resisted and
defended by its counsel (which counsel shall be reasonably satisfactory to the
affected Indemnified Person or Persons) and shall pay all costs of defense as
incurred unless it is finally determined by a court of competent jurisdiction
that such Indemnified Person is not entitled to indemnification hereunder.

(b) This Section shall survive the termination of this Agreement.

Section 20. Limitation of Liability of Eligible Lender Trustee, Indenture
Trustee and Delaware Trustee. Notwithstanding anything contained herein to the
contrary, this instrument has been executed by each of Wilmington Trust Company
and The Bank of New York Trust Company, N.A., not in its individual capacity but
solely in its capacity as Delaware Trustee, Indenture Trustee or Eligible Lender
Trustee, as applicable, and in no event shall either of Wilmington Trust Company
or The Bank of New York Trust Company, N.A., in its individual capacity, or any
beneficial owner of the Issuer have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder,
as to all of which recourse shall be had solely to the assets of the Issuer.

Section 21. No Petition. The parties hereto will not at any time institute
against the Issuer any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any United States federal or state bankruptcy or
similar law in connection with any obligations of the Issuer under any Basic
Document as such term is defined in the Indenture. The obligations set forth in
this Section shall survive termination of this Agreement.

Section 22. Entire Agreement. This Agreement embodies and constitutes the entire
understanding between the parties with respect to the transactions contemplated
by this Agreement, and all prior or contemporaneous agreements, understandings,
representations and statements between the parties, written or oral, are merged
into and superseded by this Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

GOAL FINANCIAL, LLC a California limited liability company By:  

/s/ Seamus Garland

Name:   Seamus Garland Title:   Chief Financial Officer, Sr. VP, Secretary and
Treasurer

 

   S-9    SUB-ADMINISTRATION AGREEMENT



--------------------------------------------------------------------------------

Goal Structured Securities, LLC

a Delaware limited liability company

By:  

/s/ Seamus Garland

Name:   Seamus Garland Title:   Chief Financial Officer

 

   S-10    SUB-ADMINISTRATION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

POWER OF ATTORNEY

 

STATE OF DELAWARE

   )             )         

COUNTY OF NEW CASTLE

   )         

KNOW ALL MEN BY THESE PRESENTS, that Goal Capital Funding Trust 2007-1, as
Issuer (the “Issuer”), in connection with the Sub-Administration Agreement dated
as of January 1, 2008 (as the same may be amended from time to time, the
“Agreement”) among the Sub-Administrator and the Administrator, does hereby
make, constitute and appoint Goal Structured Securities, LLC, and its agents and
attorneys, as Attorney-in-Fact to execute on behalf of the Issuer all such
documents, reports, filings, instruments, certificates and opinions as it shall
be the duty of the Issuer to prepare, file or deliver pursuant to the Trust
Related Agreements, including, without limitation, to appear for and represent
the Issuer in connection with the preparation, filing and audit of federal,
state and local tax returns pertaining to the Issuer, and with full power to
perform any and all acts associated with such returns and audits that the Issuer
could perform, including without limitation, the right to distribute and receive
confidential information, defend and assert positions in response to audits,
initiate and defend litigation, and to execute waivers of restrictions on
assessments of deficiencies, consents to the extension of any statutory or
regulatory time limit, and settlements.

All powers of attorney for this purpose heretofore filed or executed by the
Issuer are hereby revoked.

Capitalized terms that are used and not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.

EXECUTED as of this      day of             , 2008.

 

GOAL CAPITAL FUNDING TRUST 2007-1 By:  

WILMINGTON TRUST COMPANY,

not in its individual capacity

but solely as Delaware Trustee

  By:  

 

  Name:     Title:  